DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/15/2021 has been entered.
The objections over the Drawings and Claims as presented in the Office Action mailed 10/15/2020 have been withdrawn based on the amendment filed 1/15/2021
The rejections of Claims 1-18 under 35 U.S.C.112(b) as presented in the Office Action mailed 10/15/2020 have been withdrawn based on the amendments filed 1/15/2021.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 10/15/2020 have been withdrawn based on the amendments filed 1/15/2021.

Reasons for Allowance
Claims 1-8 and 10-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest an acoustic and illuminating ceiling panel comprising a layer of acoustic absorbent material comprising a main inner face intended to be pointed toward the inside of the room, and light sources on the main inner face which comprise organic light- emitting diode (OLED) modules with a luminous efficacy greater than or equal to 60 lm/W, a number and size of the OLED modules are adapted so that the ceiling panel provides an acoustic absorption coefficient  greater than or equal to 0.7, and the main inner face comprises a textile bearing electrically conductive threads having a diameter of at most 1 mm, having a low-voltage power supply of at most 50 V for said OLED modules, said OLED modules being on said textile in electrical contact with the electrically conductive threads, as specifically called for in the claimed combinations.
The closest prior art, Oleske et al. (US 2016/0178146) does not disclose the OLED modules with a luminous efficacy greater than or equal to 60 lm/W, a number and size of the OLED modules are adapted so that the ceiling panel provides an acoustic absorption coefficient  greater than or equal to 0.7, and the textile of the main inner face  bears electrically conductive threads having a diameter of at most 1 mm, having a low-voltage power supply of at most 50 V for said OLED modules, said OLED modules being on said textile in electrical contact with the electrically conductive threads, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Oleske et al. reference in the manner required by the claims.
While an acoustic and illuminating ceiling panel including a layer of acoustic absorbent material and having a plurality of OLED module light sources on a main surface thereof is known in the art, textiles bearing electrically conductive threads are known in the art, and OLEDs disposed on electrically conductive portions of an acoustic ceiling panel are known in the art, the combination of the OLED modules being on the main face and the main inner face comprising a textile bearing electrically conductive threads having a diameter of at most 1 mm, having a low-voltage power supply of at most 50 V for said OLED modules, said OLED modules being on said textile in electrical contact with the electrically conductive threads is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 20, the prior art of record fails to disclose or fairly suggest an acoustic and illuminating ceiling panel comprising a layer of acoustic absorbent material comprising a main inner face intended to be pointed toward the inside of the room, and light sources on the main inner face, said light sources comprise organic light-emitting diode (OLED) modules with a luminous efficacy greater than or equal to 60 lm/W, the main inner face comprises a textile bearing electrically conductive threads, having a low-voltage power supply of at most 50 V for said OLED modules, said OLED modules being on said textile in electrical contact with the electrically conductive threads, as specifically called for in the claimed combinations.
The closest prior art, Oleske et al. (US 2016/0178146) does not disclose the OLED modules with a luminous efficacy greater than or equal to 60 lm/W, and the textile of the main inner face  bears electrically conductive threads having a low-voltage power supply of at most 50 V for said OLED modules, said OLED modules being on said textile in electrical contact with the electrically conductive threads, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Oleske et al. reference in the manner required by the claims.
While an acoustic and illuminating ceiling panel including a layer of acoustic absorbent material and having a plurality of OLED module light sources on a main surface thereof is known in the art, textiles bearing electrically conductive threads are known in the art, and OLEDs disposed on electrically conductive portions of an acoustic ceiling panel are known in the art, the combination of the OLED modules being on the main face and the main inner face comprising a textile bearing electrically conductive threads, having a low-voltage power supply of at most 50 V for said OLED modules, said OLED modules being on said textile in electrical contact with the electrically conductive threads is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Hammond (US 2010/0076527), which discloses at least a ceiling panel including an OLED module disposed on a main face of the panel on electrically conductive traces, and Kireety (WO 2016/122400), which discloses at least a lighting device having a textile panel on which a lighting device comprising an OLED module is disposed and electrically connected by a conductive member formed on the panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875